— Judgment unanimously affirmed. Memorandum: None of the issues raised by defendant warrants reversal. The trial court did not err in making its Sandoval ruling; the verdict was supported by sufficient evi*960dence and accorded with the weight of the evidence; defendant failed to preserve for appellate review his contention that the court’s instruction on interested witnesses unfairly singled out defendant; and the sentence was not harsh and excessive. (Appeal from Judgment of Jefferson County Court, Clary, J.— Rape, 1st Degree.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.